Title: To John Adams from John Goulding, 7 June 1798
From: Goulding, John
To: Adams, John



May it please your Excellency
Philadelphia 7 June 1798

The man who took the liberty humbly to address your Excellency the 24th, of last month, begs leave to wait on your Excellency for an answer; with a hope that your Excellency would be graciously pleased to order him into some employment under the Government. It can be shewn to your Excellency, that his education and knowledge of accounts, would make him useful in the Naval Department, if that was your Excellency’s pleasure. He sincerely prays, that yours and its Glory may be immortal: and is, / With the Highest Respect and admiration, / Sir, / Your Excellency’s / Most Obedient and, / Most Humble Servant.

John Goulding